Certiorari.
Por cuanto no se nos ha demostrado que esta corte tiene facultad de variar un récord que en verdad pertenece a otra corte.
Por cuanto apareciendo los documentos cuyo desglose se pide con notas y marcas difíciles de reproducir con exacti-tud en la copia que habría de sustituirlas en los autos, y
Por cuanto no se ha demostrado que la parte interesada no puede citar al secretario de esta corte para que compa-rezca con los autos en la corte de distrito en el día del juicio *974a los efectos de introducir las escrituras como prueba pu-diendo ser éstas inspeccionadas por la corte de distrito y dejarse en los autos del pleito una copia fotográfica o una copia en maquinilla con una descripción, si fuere necesario de las enmiendas o anotaciones, todo con la intervención dé la parte contraria, sin que pueda entenderse que lo dicto anteriormente prejuzga el criterio que deba seguir la corte de distrito con respecto a la admisibilidad o no admisibili-dad de la prueba indicada.
Por taNto, no fia lugar a la reconsideración que se so-licita.